Citation Nr: 1810125	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-27 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to additional accrued benefits from the widow's death pension.  


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from August 1941 to November 1945.  He died in October 1991.  His widow filed a claim for pension with special monthly pension due to the need for regular aid and attendance in July 2009, which was granted effective July 31, 2009, in a February 2010 rating decision.  The appellant, who is the daughter of the Veteran and his widow, was appointed as her mother's fiduciary in March 2010.  The widow died in April 2010.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  The claim was remanded by the Board in August 2017 in order to schedule the appellant for a requested hearing.  The appellant and her husband provided testimony at a hearing before the undersigned Veterans Law Judge in October 2017.  A transcript is of record.  


FINDINGS OF FACT

1.  The widow certified in July 2009 that she paid $16,392 for recurring home health care for the period from January 1, 2009 to December 31, 2009.

2.  A February 2010 decision determined that the widow was entitled to special monthly pension based on the need for aid and attendance effective July 31,       2009, but that all but one benefit payment would be withheld until a fiduciary      was appointed.

3.  The widow died in April 2010, before any additional pension benefits were paid.

4.  The appellant was paid $2,918 in accrued benefits to reimburse her for last expenses paid for the widow.
CONCLUSION OF LAW

Additional accrued benefits in excess of the $2,918 already paid from the amount of special monthly pension with aid and attendance due and unpaid, are not payable to the appellant.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's widow applied for death pension in July 2009. Her claim was granted in a February 2010 rating decision, which granted special monthly pension because of her need for aid and attendance effective July 31, 2009. A finding that she was incompetent was also proposed.  In correspondence dated February 2010, the widow was notified that benefits were being withheld until the appointment of a fiduciary due to the proposed incompetency, but that funds last date paid in the amount of $1,056 would be released March 1, 2010, so as not to create any undue hardship. That amount was released as promised and the appellant was subsequently appointed the widow's fiduciary.  The widow died on April [REDACTED], 2010, before any additional pension benefits were paid. 

The appellant filed a timely application for accrued amounts due to a deceased beneficiary in May 2010 and was awarded reimbursement of $2,568 for payment 
of the deceased surviving spouse's last expenses.  The appellant was informed that the last expenses considered did not include an ambulance charge of $15, church funeral services in the amount of $200, and organist funeral services in the amount of $150, because receipts for these services had not been provided. She was also informed that the last expenses considered also did not include the amount of $7,392 listed on the application as a loan to the widow for caregiver expenses.    The RO explained that the widow's pension award was based on recurring medical expenses that included in-home attendant fees and that these expenses could not be reimbursed because they had been included as medical expenses on the widow's award.  The appellant was subsequently awarded reimbursement in the amount of $350 for the church service and organist in June 2014.  

The appellant seeks to recover the full amount of accrued benefits due but unpaid above the $2,918 she has already received as reimbursement for burial expenses, or approximately $7,392.  She asserts that her mother agreed to reimburse her for the recurring home health (caregiver) expenses that she had paid on the widow's behalf, and she listed an amount of $9,044 as the amount she loaned her mother ($10,100 minus the amount of $1,056 paid for the March 2010 disbursement). The appellant makes clear that she believes it would be against equity and good conscience not    to award the $7,392 due but not paid to her mother since it took VA almost seven months to process her mother's claim and VA also delayed acting on the appellant's request to be appointed her mother's fiduciary.  She also candidly acknowledged that there were no additional unpaid expenses of last sickness and burial.  See March 2011 VA Form 21-4138.  

Upon the death of a payee of VA benefits, periodic monetary benefits to which     he or she was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C. § 5121(a) (2012); 38 C.F.R. § 3.1000(a) (2017).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C. § 5121(c). 

Persons eligible for such payments (which are paid upon the death of the Veteran   to the first living person listed) are: (i) the spouse; (ii) his or her children in equal shares; (iii) and his or her dependent parents or the surviving parent.  38 C.F.R.       § 3.1000(a)(1).  They are also payable upon the death of a surviving spouse or remarried surviving spouse to the Veteran's children.  38 C.F.R. § 3.1000(a)(2).

The term "child" means an unmarried person who is a legitimate child, a legally adopted child, a stepchild who was a member of the Veteran's household at the time of death, or an illegitimate child (acknowledged by the Veteran either in writing or via court ordered child support) of the Veteran; and is under the age of 18 years; or before reaching the age of 18 years became permanently incapable of self-support; or after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4); 38 C.F.R. § 3.57.

Accrued benefits may also be paid as may be deemed necessary to reimburse       the person who bore the expenses of the last sickness and burial.  38 U.S.C. § 5121(a)(6) (2012); 38 C.F.R. § 3.1000(a)(5) (2017). Payments to persons who    bore the expense of last sickness or burial shall be limited to the amount necessary to reimburse such persons for the expenses of last sickness and/or burial.  38 C.F.R. § 3.1000(a).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.1003(a); see also 38 C.F.R. § 3.500(g).

While the appellant was the daughter of the Veteran's widow, she is not a "child" for purposes of VA accrued benefits, nor does she contend that she meets the legal criteria to be considered a "child" for VA purposes.  The appellant also cannot be considered a helpless child, especially given that she was appointed as the widow's fiduciary.  Nevertheless, she has standing in this case to receive accrued benefits as the individual who bore the last sickness or burial expenses of the widow. However, upon review of the record, the Board finds that the preponderance of the evidence is against the claim.

The crux of the appellant's claim is that she lent her mother money to cover in-home caregiver expenses and that her mother agreed to reimburse her for those expenses from her award of special monthly pension.  However, the expenses the appellant is now claiming she paid on the widow's behalf and for which she should receive reimbursement are the same expenses that were claimed as being paid by the widow to support her claim for pension benefits.  The amount reported on a 


Medical Expense Report as paid by the widow for recurring home health care       from January 1, 2009 to December 31, 2009 was $16,392. See July 2009 VA Form 21-8416.  The Medical Expense Report clearly noted that any expenses not paid or expenses paid for by someone else should not be reported. By signing the Medical Expense Report in July 2009, the widow certified that the home care expenses       were being paid by her and would continue to be paid by her, and her pension claim with aid and attendance was approved considering these continuing expenses. The appellant cannot seek reimbursement by now contending that she actually paid the expenses that were certified as paid for by the widow, and which served as the basis for the widow's award of pension benefits. 

In short, the widow's continuing medical expenses for home care cannot be counted both as an unreimbursed medical expense paid by the widow to establish entitlement to pension benefits, and then be again counted as payments made by the appellant from her own funds for purposes of establishing entitlement to accrued benefits.  

The Board sympathizes with the appellant that payment was not made to the widow prior to her death.  However, the Board is bound by the law and is without authority   to grant benefits on an equitable basis. See 38 U.S.C. §§ 503, 7104 (2012); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).

Because the expenses the appellant seeks to recoup were certified as being paid by the widow and served as the basis for her award of pension, no additional accrued amounts are due, and the appeal is denied.

In reaching the above conclusions, the Board has considered the applicability of   the benefit of the doubt doctrine.  However, as the preponderance of the evidence   is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to additional accrued benefits from the widow's pension is denied.  




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


